Citation Nr: 0610071	
Decision Date: 04/06/06    Archive Date: 04/13/06

DOCKET NO.  98-13 959A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to waiver of recovery of an overpayment of 
Department of Veterans Affairs pension benefits in the amount 
of $11,665.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

M. C. Graham, Counsel


INTRODUCTION

The veteran served on active duty from December 1970 to 
October 1972.

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from a June 1998 decision of the 
RO's Committee on Waivers and Compromises (Committee) which 
denied the veteran's request for waiver of recovery of the 
overpayment of VA pension benefits.


FINDINGS OF FACT

1.  The veteran was not without fault in creating the 
overpayment of pension benefits, in the amount of $11,665.

2.  Failure to repay the $11,665 overpayment of VA pension 
benefits would result in the veteran's unjust enrichment.


CONCLUSION OF LAW

Recovery of the overpayment of pension benefits, in the 
amount of $11,665, would not be against the principles of 
equity and good conscience.  38 U.S.C.A. §§ 5107, 5302 (West 
2002); 38 C.F.R. §§ 1.963, 1.965 (2005).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The focus of this appeal is whether VA will collect monies 
overpaid to the veteran in the amount of $11,665.  In its 
earlier decision, the Board determined that the original debt 
was not created through bad faith, misrepresentation, or 
fraud on the veteran's part.  VA does not collect overpaid 
benefits when it determines that it would be against equity 
and good conscience to do so, and this is the issue the Board 
will address in this decision.  

A brief history of how the case was developed to this point 
is required.  In March 1995, the veteran submitted an 
Application for Compensation or Pension, indicating that he 
was hospitalized by VA hospital.  He reported no income and 
indicated he had reapplied for Social Security Administration 
(SSA) benefits.

In August 1995, the RO advised the veteran of his award of 
nonservice-connected pension benefits, effective from April 
1, 1995.  The letter stated that the award amount was based 
on the fact that he had no countable income from April 1, 
1995, including no income from SSA.  He was advised that the 
rate of pension was dependent on his income and that he 
should immediately report any change in income.  The letter 
included a VA Form 21-8768 which gave information regarding 
income reporting requirements.  

In September 1997, the RO notified the veteran that it was 
proposed that his VA pension award be terminated, effective 
from December 1, 1996, on the basis of information received 
from the SSA showing that he was receiving SSA benefits.

In September 1997, the RO contacted SSA discovered that the 
veteran's benefits were terminated effective in January 1997.  
In March 1998, the RO verified that the veteran received 
Social Security benefits from August 1995 to January 1997.  
The RO also verified the amount of benefits paid for the 
period from August 1995 to January 1997.  In August 1998, the 
RO gave the veteran a paid and due audit showing that for the 
period from September 1995 to October 1997, he was paid 
$18,028.00, and was due no VA benefits for that period.  The 
RO focused on the fact the veteran had received no notice 
about his grant of pension benefits until August 1995; 
therefore they calculated the overpayment to begin the 
following month.  

By decision dated in June 1998, the Committee determined that 
an overpayment of $18,028.00 was created when it was learned 
that the veteran had received SSA benefits that were not 
reported (for the period from August 1995 to October 1997 - 
this amount was later readjusted).  The Committee determined 
that the veteran had exercised bad faith in the creation of 
the debt and denied waiver of recovery of the overpayment of 
$18,028.00.  However, the Board found in a 2003 decision in 
this case that the veteran's failure to inform the VA of his 
SSA benefits for the period from September 1995 to October 
1997 was not shown to be the result of bad faith, 
misrepresentation, or fraud.

Further, pursuant to the Board's request in the 2003 remand 
in this case, the RO determined in September 2005 that the 
veteran had no income from February 1, 1997, to October 1, 
1997, and reduced the overpayment amount to $11,665.  

In July 1999, the veteran testified that he was hospitalized 
at the time he applied for VA benefits.  He indicated that 
during period after he submitted the application he sought 
treatment for pain associated with pancreatitis at the VA and 
had been hospitalized on several occasions.  He reported that 
he received a check for SSA benefits in August 1995 and then 
shortly thereafter received a check for VA pension benefits.  
He stated that he did not recall the notice from the VA 
advising him of this duty to report any change in income.  He 
acknowledged that he did not report the receipt of SSA 
benefits to the VA.  

The remaining question for consideration is whether recovery 
from the veteran of the overpayments of VA pension would be 
against the principles of equity and good conscience.  The 
phrase "equity and good conscience" means arriving at a 
fair decision between the obligor and the Government.  
38 U.S.C.A. § 5302 (West 2002); 38 C.F.R. §§ 1.963, 1.965 
(2005).  Different factors will enter into the decision, to 
include the relative fault of the veteran, weighing his fault 
against any fault on the Government's part, whether there was 
any unjust enrichment on the veteran's part, whether there 
would be financial hardship on the veteran's part resulting 
from recovery of the indebtedness, whether recovery of the 
indebtedness would defeat the purpose for which the benefits 
would otherwise be authorized, and whether the veteran 
relinquished a favorable right or changed his position by 
reason of having received the benefit.  See generally Cullen 
v. Brown, 5 Vet. App. 510 (1993).

In the evaluation of whether application of the equity and 
good conscience standard would result in a favorable waiver 
decision, the Board must consider all of the specifically 
enumerated factors noted above.  Here, however, the veteran 
has not contended, nor does the evidence demonstrate, that 
the veteran relinquished a favorable right or changed his 
position by reason of having received the benefit.

The facts reveal that the $11,665 debt was created by the 
veteran in acceptance of his full VA compensation for the 
months of September 1995 through January 1997 due to his 
failure to report receipt of Social Security benefits that 
period.  Thus, the creation of the overpayment was entirely 
the veteran's fault, and his fault outweighs any fault on the 
government's part.  

In essence, the veteran has argued that it would cause him a 
financial hardship if he had to repay the debt.  However, he 
testified that his SSA benefits were reinstated in April 1999 
and that he had received a $16,000 retroactive payment of 
benefits.  He stated that he gave $8,000 of this money to his 
mother and father, he spent $3,200 on a roof for his parents' 
mobile home, he sent his girlfriend $6,000 that he owed her, 
and he gave each of his two daughters $1,500.  When informed 
that these amounts added up to $20,000, he amended his 
testimony, saying that he gave his parents significantly less 
than $11,000; that his girlfriend returned $4,000 to him at 
his request; that his daughters only received $400 each; and 
that he paid off debts to Sears and Home Depot totalling more 
than $1,000.  He also stated that he had $2,000 in a savings 
account.

The veteran did not submit a recent VA Financial Status 
Report, as he was requested to do in a 2004 letter from the 
RO.  His most recent Financial Status Report in the record is 
almost seven years old.  However, it would not defeat the 
purpose of the disability pension to have the veteran repay 
the debt.  By his own admission, he has received a lump sum 
well in excess of the amount of the overpayment in this case 
while this appeal was pending which he chose to distribute 
primarily among friends and relatives.  He has indicated that 
he lives on his parents' property and that he does not 
provide significant support for his children.  In essence, he 
is living as a single man, and his limited pension benefits 
did not include amounts for any dependents.

Further, the veteran has indicated that his basic necessities 
of life, such as food, clothing, and shelter, are provided by 
his parents when he is not in receipt of benefits.  Also, if 
he were granted a waiver of recovery of the $11,665 
overpayment, he would be unjustly enriched.  The evidence 
shows that he was aware that he was in receipt of both SSA 
and VA payments, yet he still accepted and cashed the checks 
for the months in question when he knew, or should have 
known, that he was not entitled to those VA benefit checks.  

There would not be financial hardship on the veteran's part 
resulting from recovery of the indebtedness.  In fact, his 
hearing testimony suggests that collecting the debt at a rate 
of $25 a month, or even more, would be acceptable and would 
not produce any hardship on his part.  He testified that 
since he received his SSA lump sum payment he had been 
sending $25 checks to the VA every month to repay his debt 
and that he could pay more.

Thus, recovery of the overpayment at issue would not be 
against the principles of equity and good conscience.  As 
discussed above, requiring the veteran to make restitution 
for this overpayment would not cause him an undue hardship.  
The request for waiver of recovery of the overpayment of VA 
compensation benefits, in the amount of $11,665, is denied.

Duty to Assist and Duty to Notify

VA's duty-to-assist and notification obligations are codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 
2002).  However, these obligations are not applicable to 
claims such as the one here at issue.  In Barger v. Principi, 
16 Vet. App. 132 (2002), the United States Court of Appeals 
for Veterans Claims (Court) held that the VA's duty to assist 
and duty to notify are not applicable to cases involving the 
waiver of recovery of overpayment claims, pointing out that 
the statute at issue in such cases is found in Chapter 53, 
Title 38, United States Code, and that the duty to assist and 
duty to notify provisions are relevant to a different Chapter 
in the Code, Chapter 51.  Therefore, the duties provided in 
the statute, and, it follows, its implementing regulations 
are not for application in this matter.

Moreover, as regards any other duties to notify and assist, 
the Board notes that the RO has explained to the veteran the 
bases for denial of the claim, and afforded him the 
opportunity to present information and evidence in support of 
the claim.  In addition, the veteran was provided a hearing 
in this matter before RO personnel.  Significantly, there is 
no indication that there is any existing evidence pertinent 
to the issue on appeal that has not been obtained.


ORDER

A waiver of recovery of an overpayment of compensation 
benefits is denied.




____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


